NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note). 
CONTINUED EXAMINATION UNDER 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 22, 2022 has been entered.
RESPONSE TO APPLICANT’S ARGUMENTS
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on February 24, 2022.
Applicant’s Reply (February 22, 2022) with regards to independent claim 18, Applicant has not clarified why the claimed limitations do not invoke 112(f).  According to MPEP 2181, 35 USC 112(f) is applicable to claim limitation if it meets the 3-prong analysis set forth in the previous Office Action.  Applicant did not specifically point out why any of these prongs have not been met, and as such, the claims continue to be treated under 112(f). Applicant is welcome to amend the claim so that the limitations no longer invoke 112(f) by, e.g., modifying the “means” or generic placeholder with specific structure, with careful consideration that no new matter is introduced.
  ISSUES UNDER 35 U.S.C. § 112
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“display means that has a touch panel function” in claim(s) 18.
“operation reception means for receiving a user instruction” in claim(s) 18.
“display control means for […] controlling the display means” in claim(s) 18. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
 (a)	Claim(s) 18: ‘display means that has a touch panel function’ corresponds to Fig. 3 – element 32. The display unit 32 is controlled by the control unit 31 and displays various pieces of information for a user, Applicant Pub ¶ [0042].
(b)	Claim(s) 18: ‘operation reception means for receiving a user instruction’ corresponds to Fig. 3 – element 34. The operation reception unit 34 receives various pieces of information regarding operations performed by the user. The display unit 32 has a touch panel function, and the operation reception unit 34 receives user instructions based on touch operations performed on the display unit 32, Applicant Pub ¶ [0042].
(c)	Claim(s) 18: ‘display control means for […] controlling the display means’ corresponds to Fig. 3 – element 31. The control unit 31 functions as a display control unit that controls information displayed on the display unit 32. If the operation reception unit 34 receives an instruction to scroll through a plurality of list items when the plurality of list items are displayed in a certain display area of the display unit 32, the control unit 31 controls the display unit 32 such that the plurality of list items are scrolled in the display area, Applicant Pub ¶ [0043].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
  EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no letter than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in via an authorization for internet communications, E-mail from Chien-hung Yu (Andy) (Reg. No. 74,923) on March 25, 2022.  
Claims 1 is amended as follows: 
1. (Currently Amended) An information processing apparatus comprising: 
a display 
a touch panel that receives a user instruction based on a touch operation performed on the display; and 
a processor that, when a plurality of list items are displayed in a display area of the display, controls the display such that, if the touch panel receives an instruction to scroll through the plurality of list items, the plurality of list items are scrolled in the display area and, if a user selects one or more list items from the plurality of list items, the selected one or more list items are fixed in a fixed part at an end of the display area in a scrolling direction, 
wherein, if a size of the fixed part of the display area becomes equal to or larger than a predetermined value, the processor reduces the size of the fixed part by displaying only symbols respectively indicating the selected list items in the fixed part.

ALLOWABLE SUBJECT MATER 
The following is an examiner’s statement of reasons for allowance: the present invention is directed to an Information Processing Apparatus and Non-Transitory Computer Readable Medium for Scrolling Through List Items.
Claims 1, 2, 4, 5, 7, 8, 10, 11, 13, 14 and 16–18 are allowed. Claims 1, 17 and 18 are independent claim. Claims 1, 2, 4, 5, 7, 8, 11, 13 and 14 depend on claim 1.
Applicant’s Reply (February 22, 2022) includes claim amendments that have differentiated the claimed invention from the cited prior art. Accordingly, claims 1, 17 and 18 are allowable over the prior art of record because in view of the “means for’ language employed and the resultant 1126th invocation limiting the following to the support as provided in the specification, none of the prior art of record teaches or fairly suggests the feature of claims 1, 17 and 18. 
The Reply has amended claims 1, 17 and 18 to add several features as shown in the excerpt below:
[1] “a processor that, when a plurality of list items are displayed in a display area of the display, controls the display such that, if the touch panel receives an instruction to scroll through the plurality of list items, the plurality of list items are scrolled in the display area and, if a user selects one or more list items from the plurality of list items, the selected one or more list items are fixed in a fixed part at an end of the display area in a scrolling direction, 
wherein, if a size of the fixed part of the display area becomes equal to or larger than a predetermined value, the processor reduces the size of the fixed part by displaying only symbols respectively indicating the selected list items in the fixed part” along with all other limitations as required by independent claim 1.
[17] “controlling, when a plurality of list items are displayed in a display area of the display, the display such that, if an instruction to scroll through the plurality of list items is received in the receiving, the plurality of list items are scrolled in the display area; and 
controlling the display such that, if a user selects a one or more list items from the plurality of list items, the selected one or more list items are fixed in a fixed part at an end of the display area in a scrolling direction, 
wherein, if a size of the fixed part of the display area becomes equal to or larger than a predetermined value, the fixed part is reduced in size by displaying only symbols respectively indicating the selected list items in the fixed part” along with all other limitations as required by independent claim 17.
[18] “display control means for, when a plurality of list items are displayed in a display area of the display means, controlling the display means such that, if the operation reception means receives an instruction to scroll through the plurality of list items, the plurality of list items are scrolled in the display area and, if a user selects a one or more list items from the plurality of list items, the selected one or more list items are fixed in a fixed part at an end of the display area in a scrolling direction, 
wherein, if a size of the fixed part of the display area becomes equal to or larger than a predetermined value, the display control means reduces the size of the fixed part by displaying only symbols respectively indicating the selected list items in the fixed part” along with all other limitations as required by independent claim 18.
These features, considered in combination with the remainder of the claim’s limitations are not fairly disclosed, thought or suggested by the cited prior art. Specifically, the closest prior art, Choi et al. (2013/0222435) and Hyun et al. (2014/0331170), fails to either anticipate or render obvious the above underlined limitations. Accordingly, claims 1, 17 and 18 are allowable over the prior art of record. It follows that claims 2, 4, 5, 7, 8, 10, 11, 13, 14 and 16 are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  ADDITIONAL CITATIONS
The following table lists additional references that are relevant to the subject matter disclosed and claimed.
Citation
Relevance
Ko et al. (2018/0129392)
Describes a content display control method and a user terminal for performing the content display control method. The content display control method enables a user to see a text and a content corresponding thereto at one time by fixing the content in a specific area of a screen as the user scrolls the screen. Also, the content display control method may unfix the content fixed in the screen when a text displayed on the screen according to the user's scrolling is irrelevant to the content. 
Ha et al. (2017/0102849)
Describes a mobile terminal has a display for displaying partial information of a set of information (300). A controller controls the display to scroll the partial information on the display based on a control command and categorizes the partial information as corresponding to a specific category i.e. delete category according to preset condition when the partial information is removed from the display based on the scroll of the partial information. The controller controls the display to output a graphic object corresponding to the specific category. The display is included with separate areas.
Tobinaga (2013/0314350)
Describes while a display portion displays a list, a scroll operation that is an operation of moving a touch position after the touch of a touch panel portion and of thereafter cancelling the touch of the touch panel portion is performed such that the touch panel portion receives an instruction to scroll the list, and, when the scroll operation is performed on the touch panel portion, the display portion changes a scroll width at which the list is scrolled according to a scroll operation direction that is a direction in which the touch position is moved at the time of the scroll operation. 

Table 1
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672